Citation Nr: 0731904	
Decision Date: 10/10/07    Archive Date: 10/23/07	

DOCKET NO.  06-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1965 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 
20 percent evaluation.  The veteran expressed disagreement 
with the initial evaluation assigned for his disability and 
began this appeal.  


FINDING OF FACT

The degenerative arthritis of the lumbar spine does not 
manifest limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for degenerative arthritis of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5242 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that the initial evaluation 
assigned for his back disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of background, a rating decision dated in October 1985 
granted service connection for degenerative arthritis of the 
lumbar spine.  That rating decision also assigned a 
20 percent evaluation under Diagnostic Code 5242.  

Diagnostic Code 5242 is contained in a General Rating Formula 
for Diseases and Injuries of the Spine, and an evaluation is 
assigned with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the 
spine affected by residuals of injury or disease.  The next 
higher evaluation for a lumbar spine disability under 
Diagnostic Code 5242 is a 40 percent evaluation.  In order to 
warrant a 40 percent evaluation, the criteria contemplates 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less, or that there is favorable ankylosis of 
the entire thoracolumbar spine.  

The evidence for consideration in evaluating the severity of 
the veteran's degenerative arthritis of the lumbar spine 
consists of VA medical records, including the report of a 
September 2005 VA examination.  While the outpatient 
treatment records do show the veteran was seen for complaints 
of pain associated with his degenerative arthritis, those 
records do not contain the clinical findings necessary to 
evaluate the severity of the veteran's lumbar spine 
disability under the criteria set forth above.  As such, the 
VA examination performed in September 2005 has the greatest 
probative value since it contains the clinical findings 
necessary to evaluate the severity of the veteran's 
disability.  

At the time of the September 2005 VA examination the veteran 
reported that he had not had any surgical intervention for 
his back.  The veteran reported that his lower back pain 
radiated to his right leg with numbness at times.  The 
veteran stated that he was employed as a truck driver by a 
construction company and denied any impact of his back on his 
employment.  The veteran denied any incapacitating episodes 
in the past 12 months and he denied any flare-ups of 
symptoms.  The veteran did state that his condition had been 
constant with a progression during the past year.  He also 
stated that he was not limited in doing chores or leisure 
activities.  

On physical examination the veteran's gait was normal and he 
stood with an erect and level pelvis.  He was able to perform 
balancing on one leg without difficulty.  The veteran was 
also able to walk on his heels and toes without loss of 
balance.  He was able to bend over and touch the floor and he 
did not have difficulty donning and doffing his shoes and 
socks.  The veteran was noted to be able to get on and off 
the examination table without any difficulty.  Range of 
motion of the lumbar spine was forward flexion to 45 degrees, 
extension to 30 degrees, right lateroflexion to 45 degrees, 
left lateroflexion to 45 degrees, and right and left rotation 
to 70 degrees with no complaints of pain while performing the 
range of motion.  Repetitive motion did not change his range 
of motion or his symptoms.  Deep tendon reflexes were 
described as two plus and the examiner detected no motor 
weakness or sensory deficit in the lower extremities.  The 
impression following the examination was degenerative 
arthritis of the lumbar spine.  The examiner commented that 
during a flare up the veteran could have further limitation 
in his range of motion and the amount of pain in a functional 
capacity, but the examiner was unable to estimate the 
additional loss of range of motion and the amount of pain and 
functional capacity during a flare up without resorting to 
mere speculation.  The examiner did comment that he could 
detect no objective evidence of weakness, incoordination, 
fatigue or lack of endurance.  

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to an initial evaluation in 
excess of 20 percent for the degenerative arthritis of the 
lumbar spine.  In this regard, treatment records and the VA 
examination clearly show that the veteran's thoracolumbar 
spine is not ankylosed.  Forward flexion of the thoracolumbar 
spine was not limited to 30 degrees or less at the time of 
the September 2005 VA examination and no specific clinical 
findings regarding forward flexion were reported in the VA 
outpatient treatment records.  As such, the available 
evidence does not demonstrate any entitlement to an 
evaluation in excess of 20 percent.  

In reaching this decision, the Board has considered, along 
with the schedular criteria, whether there is any additional 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  However, 
there is no evidence which would demonstrate any further 
functional limitations during any flare-ups of symptoms, and 
in fact, at the time of the September 2005 VA examination; 
the veteran denied any flare-ups of symptoms.  In that 
absence of evidence which would demonstrate additional 
functional impairment during flare-ups or acute 
symptomatology, the Board finds that an evaluation in excess 
of 20 percent is not shown to be warranted.  


ORDER

An initial evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


